July 25, 1922. The opinion of the Court was delivered by
This is an action for specific performance. A full statement of the facts and a sufficient statement of the law will be found in the opinion of Judge Moore from whose decree this appeal is taken. The record contains no statement of any evidence that shows a mistake in findings of fact. The granting or withholding of a *Page 328 
judgment for specific performance is within the discretion of the Court of Equity, and the record shows that his Honor wisely exercised his discretion. There was no speculation, inadequacy in price, or anything else, to indicate that it is inequitable to require specific performance. This case gave the seller the option to treat the initial payment as liquidated damages. The seller has exercised his option not to so treat it. In this and in other respects, this case is not like Sumnerv. Bankhead (S.C.), 111 S.E., 892. The decree appealed from fully answers all the questions raised.
Let the decree of Judge Moore be reported, and it stands affirmed.